Case 1:19-cv-00053-MAC-ZJH Document 73 Filed 03/10/21 Page 1 of 2 PageID #: 1252




  UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS



  NGUYEN GIAI THI,                                   §
                                                     §
                   Plaintiff,                        §
                                                     §       CIVIL ACTION NO. 1:19-CV-00053
  versus                                             §
                                                     §
  TEXAS FARMERS INSURANCE                            §
  COMPANY,                                           §
                                                     §
                   Defendant.                        §


                ORDER ADOPTING REPORT AND RECOMMENDATION OF
                       UNITED STATES MAGISTRATE JUDGE

           This case is referred to the Honorable Zack Hawthorn, United States Magistrate Judge, for

  all pretrial matters. The court has received and considered the Report and Recommendation of the

  magistrate judge (Doc. No. 59), which recommends granting Defendant Texas Farmers Insurance

  Company’s (“Texas Farmers”) “Motion for Summary Judgment” (Doc. No. 45). Plaintiff Giai Thi

  Nguyen (“Nguyen”) filed objections to the magistrate judge’s Report and Recommendation. Doc.

  No. 69. Texas Farmers responded to Nguyen’s objections. Doc. No. 71.

           A party who files timely, written objections to a magistrate judge’s report and

  recommendation is entitled to a de novo determination of those findings or recommendations to

  which the party specifically objects. 28 U.S.C. § 636(b)(1)(C); FED. R. CIV. P. 72(b)(2)-(3). The

  court has conducted a de novo review of the magistrate judge’s Report and Recommendation and

  has carefully considered Nguyen’s objections. The court finds that the magistrate judge’s findings

  and conclusions of law are correct, and that Nguyen’s objections are without merit.
Case 1:19-cv-00053-MAC-ZJH Document 73 Filed 03/10/21 Page 2 of 2 PageID #: 1253




         It is, therefore, ORDERED that the magistrate judge’s Report and Recommendation

  (Doc. No. 59) is ADOPTED; Nguyen’s objections are OVERRULED and Texas Farmers

  Insurance Company’s “Motion for Summary Judgment” (Doc. No. 45) is GRANTED.

  Accordingly, the above case is DISMISSED WITH PREJUDICE with each party to bear its own

  costs of court. The Clerk is directed to close the case and deny all pending motions as moot.

         THIS IS A FINAL JUDGMENT.


          SIGNED at Beaumont, Texas, this 10th day of March, 2021.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE
